Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      Case No.: 0:18-cv-62624

 LUCY PINDER and
 ARABELLA DRUMMOND,

                 Plaintiffs,

 v.

 STAN, INC. d/b/a THE PLAYHOUSE d/b/a
 THE PLAYHOUSE GENTLEMAN’S CLUB,

             Defendant.
 _________________________________/

                 DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

         Defendant, STAN, INC. d/b/a THE PLAYHOUSE d/b/a THE PLAYHOUSE

 GENTLEMAN’S CLUB, by and through the undersigned attorneys, and pursuant to Federal

 Rules of Civil Procedure Rule 12, files this Answer and Affirmative Defenses in response to the

 corresponding numbered paragraphs of Plaintiffs’ Complaint and states as follows:

                                            INTRODUCTION

      1. Denies the allegations asserted in paragraph 1.

      2. Denies knowledge and information sufficient to form a belief as to the matters alleged in

         paragraph 2 and respectfully refers all matters of law contained therein to the Court.

      3. Denies the allegations asserted in paragraph 3.

      4. Denies knowledge and information sufficient to form a belief alleged in paragraph 4 of

         the Complaint.

      5. Denies knowledge and information sufficient to form a belief alleged in paragraph 5 of

         the Complaint.



                                            Page 1 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 2 of 17



    6. Denies knowledge and information sufficient to form a belief alleged in paragraph 6 of

       the Complaint.

    7. Denies knowledge and information sufficient to form a belief alleged in paragraph 7 of

       the Complaint.

    8. Denies the allegations asserted in paragraph 8.

    9. Denies the allegations asserted in paragraph 9.

    10. Denies knowledge and information sufficient to form a belief alleged in paragraph 10 of

       the Complaint.

    11. Denies knowledge and information sufficient to form a belief alleged in paragraph 11 of

       the Complaint.

    12. Denies the allegations asserted in paragraph 12.

    13. Denies the allegations asserted in paragraph 13.

                                               PARTIES

    14. Denies knowledge and information sufficient to form a belief alleged in paragraph 14 of

       the Complaint.

    15. Denies knowledge and information sufficient to form a belief alleged in paragraph 15 of

       the Complaint.

    16. Denies knowledge and information sufficient to form a belief alleged in paragraph 16 of

       the Complaint.

    17. Admits the allegations asserted in paragraph 17 of the Complaint.

    18. Admits the allegations asserted in paragraph 18 of the Complaint.




                                           Page 2 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 3 of 17



    19. Admits in part the allegations asserted in paragraph 19 of the Complaint, to the extent

       that Defendants operate a gentleman’s club, and denies the remaining allegations asserted

       in paragraph 19.

    20. Admits in part the allegations asserted in paragraph 20 of the Complaint, to the extent

       that there exists a Facebook page and Instagram account promoting the Defendant’s

       business, however, Defendant denies the remaining allegations asserted in paragraph 20.

    21. Denies knowledge and information sufficient to form a belief as to the matters alleged in

       paragraph 21 and respectfully refers all matters of law contained therein to the Court.

                                    JURISDICTION AND VENUE

    22. Defendant’s admit in party, for jurisdictional purposes only, the allegations contained in

       paragraph 22 to extent that Defendant is registered to conduct business in Florida and

       maintains a physical location and principle place of business in Florida; however,

       Defendant denied the remaining allegations asserted in Paragraph 22 of the Complaint.

    23. Admits the allegations asserted in paragraph 23 of the Complaint for jurisdictional

       purposes only.

                                     FACTUAL BACKGROUND

    24. Denies knowledge and information sufficient to form a belief alleged in paragraph 24 of

       the Complaint.

    25. Denies knowledge and information sufficient to form a belief alleged in paragraph 25 of

       the Complaint.

    26. Denies knowledge and information sufficient to form a belief alleged in paragraph 26 of

       the Complaint.




                                           Page 3 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 4 of 17



    27. Denies knowledge and information sufficient to form a belief alleged in paragraph 27 of

       the Complaint.

    28. Denies knowledge and information sufficient to form a belief alleged in paragraph 28 of

       the Complaint.

    29. Denies knowledge and information sufficient to form a belief alleged in paragraph 29 of

       the Complaint.

    30. Denies knowledge and information sufficient to form a belief alleged in paragraph 30 of

       the Complaint.

    31. Denies knowledge and information sufficient to form a belief alleged in paragraph 31of

       the Complaint.

    32. Denies knowledge and information sufficient to form a belief alleged in paragraph 32 of

       the Complaint.

    33. Denies knowledge and information sufficient to form a belief alleged in paragraph 33 of

       the Complaint.

    34. Denies the allegations asserted in paragraph 34.

    35. Denies knowledge and information sufficient to form a belief alleged in paragraph 35 of

       the Complaint.

    36. Denies knowledge and information sufficient to form a belief alleged in paragraph 36 of

       the Complaint.

    37. Denies the allegations asserted in paragraph 37.

    38. Denies knowledge and information sufficient to form a belief alleged in paragraph 38 of

       the Complaint.

    39. Admits the allegations asserted in paragraph 39 of the Complaint.



                                           Page 4 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 5 of 17



    40. Denies knowledge and information sufficient to form a belief alleged in paragraph 40 of

       the Complaint.

    41. Denies knowledge and information sufficient to form a belief alleged in paragraph 41 of

       the Complaint.

    42. Denies knowledge and information sufficient to form a belief alleged in paragraph 42 of

       the Complaint.

    43. Denies knowledge and information sufficient to form a belief alleged in paragraph 43 of

       the Complaint.

    44. Denies knowledge and information sufficient to form a belief alleged in paragraph 44 of

       the Complaint.

    45. Denies knowledge and information sufficient to form a belief alleged in paragraph 45 of

       the Complaint.

    46. Denies knowledge and information sufficient to form a belief alleged in paragraph 46 of

       the Complaint.

    47. Denies knowledge and information sufficient to form a belief alleged in paragraph 47 of

       the Complaint.

    48. Denies knowledge and information sufficient to form a belief alleged in paragraph 48 of

       the Complaint.

    49. Denies knowledge and information sufficient to form a belief alleged in paragraph 49 of

       the Complaint.

    50. Admits the allegations asserted in paragraph 50 of the Complaint.

    51. Denies knowledge and information sufficient to form a belief alleged in paragraph 51 of

       the Complaint.



                                          Page 5 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 6 of 17



    52. Denies knowledge and information sufficient to form a belief alleged in paragraph 52 of

       the Complaint.

    53. Denies knowledge and information sufficient to form a belief alleged in paragraph 53 of

       the Complaint.

    54. Denies knowledge and information sufficient to form a belief alleged in paragraph 54 of

       the Complaint.

    55. Denies knowledge and information sufficient to form a belief alleged in paragraph 55 of

       the Complaint.

    56. Denies knowledge and information sufficient to form a belief alleged in paragraph 56 of

       the Complaint.

                                        CAUSES OF ACTION

                                          PINDER COUNT I

    57. Denies knowledge and information sufficient to form a belief as to the matters alleged in

       paragraph 57 and respectfully refers all matters of law contained therein to the Court.

    58. Denies knowledge and information sufficient to form a belief alleged in paragraph 58 of

       the Complaint.

    59. Denies knowledge and information sufficient to form a belief alleged in paragraph 59 of

       the Complaint.

    60. Denies the allegations asserted in paragraph 60.

    61. Denies the allegations asserted in paragraph 61.

    62. Denies the allegations asserted in paragraph 62.

    63. Denies the allegations asserted in paragraph 63.




                                           Page 6 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 7 of 17



    64. Denies knowledge and information sufficient to form a belief as to the matters alleged in

       paragraph 64 and respectfully refers all matters of law contained therein to the Court.

    65. Denies the allegations asserted in paragraph 65.

    66. Denies the allegations asserted in paragraph 66.

    67. Denies knowledge and information sufficient to form a belief as to the matters alleged in

       paragraph 67 and respectfully refers all matters of law contained therein to the Court.

    68. Denies the allegations asserted in paragraph 68.

    69. Denies the allegations asserted in paragraph 69.

    70. Denies the allegations asserted in paragraph 70.

    71. Denies the allegations asserted in paragraph 71.

    72. Denies the allegations asserted in paragraph 72.

                                          PINDER COUNT II

    73. Denies knowledge and information sufficient to form a belief as to the matters alleged in

       paragraph 73 and respectfully refers all matters of law contained therein to the Court.

    74. Denies the allegations asserted in paragraph 74.

    75. Denies knowledge and information sufficient to form a belief alleged in paragraph 75 of

       the Complaint.

    76. Denies knowledge and information sufficient to form a belief alleged in paragraph 76 of

       the Complaint.

    77. Denies the allegations asserted in paragraph 77.

    78. Denies the allegations asserted in paragraph 78.

    79. Denies the allegations asserted in paragraph 79.

    80. Denies the allegations asserted in paragraph 80.



                                           Page 7 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 8 of 17



    81. Denies the allegations asserted in paragraph 81.

    82. Denies the allegations asserted in paragraph 82.

    83. Denies the allegations asserted in paragraph 83.

    84. Denies the allegations asserted in paragraph 84.

                                         PINDER COUNT III

    85. Denies knowledge and information sufficient to form a belief as to the matters alleged in

       paragraph 85 and respectfully refers all matters of law contained therein to the Court.

    86. Denies knowledge and information sufficient to form a belief as to the matters alleged in

       paragraph 86 and respectfully refers all matters of law contained therein to the Court.

    87. Denies the allegations asserted in paragraph 87.

    88. Denies knowledge and information sufficient to form a belief alleged in paragraph 88 of

       the Complaint.

    89. Denies knowledge and information sufficient to form a belief alleged in paragraph 89 of

       the Complaint.

    90. Denies knowledge and information sufficient to form a belief alleged in paragraph 90 of

       the Complaint.

    91. Denies the allegations asserted in paragraph 91.

    92. Denies the allegations asserted in paragraph 92.

    93. Denies the allegations asserted in paragraph 93.

    94. Denies the allegations asserted in paragraph 94.

    95. Denies the allegations asserted in paragraph 95.

    96. Denies the allegations asserted in paragraph 96.

                                         PINDER COUNT IV



                                           Page 8 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 9 of 17



    97. Denies knowledge and information sufficient to form a belief as to the matters alleged in

       paragraph 97 and respectfully refers all matters of law contained therein to the Court.

    98. Denies knowledge and information sufficient to form a belief as to the matters alleged in

       paragraph 98 and respectfully refers all matters of law contained therein to the Court.

    99. Denies knowledge and information sufficient to form a belief alleged in paragraph 99 of

       the Complaint.

    100.       Denies the allegations asserted in paragraph 100.

    101.       Denies the allegations asserted in paragraph 101.

    102.       Denies the allegations asserted in paragraph 102.

    103.       Denies the allegations asserted in paragraph 103.

    104.       Denies the allegations asserted in paragraph 104.

    105.       Denies the allegations asserted in paragraph 105.

    106.       Denies the allegations asserted in paragraph 106.

    107.       Denies the allegations asserted in paragraph 107.

    108.       Denies the allegations asserted in paragraph 108.

                                         PINDER COUNT V

    109.       Denies knowledge and information sufficient to form a belief alleged in paragraph

               109 of the Complaint.

    110.       Denies knowledge and information sufficient to form a belief alleged in paragraph

               110 of the Complaint.

    111.       Denies the allegations asserted in paragraph 56.

    112.       Denies knowledge and information sufficient to form a belief alleged in paragraph

               112 of the Complaint.



                                          Page 9 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 10 of 17



     113.    Denies the allegations asserted in paragraph 113.

     114.    Denies the allegations asserted in paragraph 114.

                                       PINDER COUNT VI

     115.    Denies the allegations asserted in paragraph 115.

     116.    Denies knowledge and information sufficient to form a belief alleged in paragraph

             116 of the Complaint.

     117.    Denies the allegations asserted in paragraph 117.

     118.    Denies the allegations asserted in paragraph 118.

     119.    Denies the allegations asserted in paragraph 119.

     120.    Denies the allegations asserted in paragraph 120.

                                     DRUMMOND COUNT I

     121.    Denies knowledge and information sufficient to form a belief as to the matters

             alleged in paragraph 121 and respectfully refers all matters of law contained

             therein to the Court.

     122.    Denies knowledge and information sufficient to form a belief alleged in paragraph

             122 of the Complaint.

     123.    Denies the allegations asserted in paragraph 123.

     124.    Denies the allegations asserted in paragraph 124.

     125.    Denies the allegations asserted in paragraph 125.

     126.    Denies the allegations asserted in paragraph 126.

     127.    Denies the allegations asserted in paragraph 127.

     128.    Denies the allegations asserted in paragraph 128.

     129.    Denies the allegations asserted in paragraph 129.



                                        Page 10 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 11 of 17



     130.    Denies the allegations asserted in paragraph 130.

     131.    Denies the allegations asserted in paragraph 131.

     132.    Denies the allegations asserted in paragraph 132.

     133.    Denies the allegations asserted in paragraph 133.

     134.    Denies the allegations asserted in paragraph 134.

     135.    Denies the allegations asserted in paragraph 135.

     136.    Denies the allegations asserted in paragraph 136.

                                     DRUMMOND COUNT II

     137.    Denies knowledge and information sufficient to form a belief as to the matters

             alleged in paragraph 137 and respectfully refers all matters of law contained

             therein to the Court.

     138.    Denies the allegations asserted in paragraph 138.

     139.    Denies the allegations asserted in paragraph 139.

     140.    Denies the allegations asserted in paragraph 140.

     141.    Denies the allegations asserted in paragraph 141.

     142.    Denies the allegations asserted in paragraph 142.

     143.    Denies the allegations asserted in paragraph 143.

     144.    Denies the allegations asserted in paragraph 144.

     145.    Denies the allegations asserted in paragraph 145.

     146.    Denies the allegations asserted in paragraph 146.

     147.    Denies the allegations asserted in paragraph 147.

     148.    Denies the allegations asserted in paragraph 148.

                                     DRUMMOND COUNT III



                                       Page 11 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 12 of 17



     149.    Denies knowledge and information sufficient to form a belief as to the matters

             alleged in paragraph 149 and respectfully refers all matters of law contained

             therein to the Court.

     150.    Denies knowledge and information sufficient to form a belief as to the matters

             alleged in paragraph 150 and respectfully refers all matters of law contained

             therein to the Court.

     151.    Denies the allegations asserted in paragraph 151.

     152.    Denies knowledge and information sufficient to form a belief alleged in paragraph

             152 of the Complaint.

     153.    Denies the allegations asserted in paragraph 153.

     154.    Denies the allegations asserted in paragraph 154.

     155.    Denies the allegations asserted in paragraph 155.

     156.    Denies the allegations asserted in paragraph 156.

     157.    Denies the allegations asserted in paragraph 157.

     158.    Denies the allegations asserted in paragraph 158.

     159.    Denies the allegations asserted in paragraph 159.

     160.    Denies the allegations asserted in paragraph 160.

                                     DRUMMOND COUNT IV

     161.    Denies knowledge and information sufficient to form a belief as to the matters

             alleged in paragraph 161 and respectfully refers all matters of law contained

             therein to the Court.

     162.    Denies knowledge and information sufficient to form a belief as to the matters




                                       Page 12 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 13 of 17



             alleged in paragraph 162 and respectfully refers all matters of law contained

             therein to the Court.

     163.    Denies knowledge and information sufficient to form a belief alleged in paragraph

             163 of the Complaint.

     164.    Denies the allegations asserted in paragraph 164.

     165.    Denies the allegations asserted in paragraph 165.

     166.    Denies the allegations asserted in paragraph 166.

     167.    Denies the allegations asserted in paragraph 167.

     168.    Denies the allegations asserted in paragraph 168.

     169.    Denies the allegations asserted in paragraph 169.

     170.    Denies the allegations asserted in paragraph 170.

     171.    Denies the allegations asserted in paragraph 171.

     172.    Denies the allegations asserted in paragraph 172.

                                     DRUMMOND COUNT V

     173.    Denies knowledge and information sufficient to form a belief alleged in paragraph

             173 of the Complaint.

     174.    Denies knowledge and information sufficient to form a belief alleged in paragraph

             174 of the Complaint.

     175.    Denies the allegations asserted in paragraph 175.

     176.    Denies the allegations asserted in paragraph 176.

     177.    Denies the allegations asserted in paragraph 177.

     178.    Denies the allegations asserted in paragraph 178.

                                     DRUMMOND COUNT VI



                                       Page 13 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 14 of 17



     179.       Denies the allegations asserted in paragraph 179.

     180.       Denies knowledge and information sufficient to form a belief alleged in paragraph

                180 of the Complaint.

     181.       Denies knowledge and information sufficient to form a belief alleged in paragraph

                181 of the Complaint.

     182.       Denies knowledge and information sufficient to form a belief alleged in

                Paragraph 182 of the Complaint.

     183.       Denies knowledge and information sufficient to form a belief alleged in paragraph

                183 of the Complaint.

     184.       Denies knowledge and information sufficient to form a belief alleged in paragraph

                184 of the Complaint.

                                   AFFIRMATIVE DEFENSES

         The following Affirmative Defenses are directed to all allegations and counts of the

  Complaint against Defendant, STAN, INC. d/b/a THE PLAYHOUSE d/b/a THE PLAYHOUSE

  GENTLEMAN’S CLUB, unless otherwise indicated.

                               FIRST AFFIRMATIVE DEFENSE

         As to Defendant’s first affirmative defense, Plaintiffs fail to state a cause of action under

  Florida Statute Section 540.08 against Defendant because Plaintiffs fail to present evidence

  showing a consumer viewing the photographs believed that the persons in the pictures were

  endorsing a product or service sold by Defendant. Furthermore, they Plaintiffs have failed to

  plead or allege sufficient ultimate facts upon which a claim for relief can be predicated for

  unauthorized publication of a name or likeness.

                              SECOND AFFIRMATIVE DEFENSE



                                            Page 14 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 15 of 17



         As to Defendant’s second affirmative defense, Plaintiffs are attempting to bring forth an

  action against Defendant for conversion, however, Plaintiffs’ claims fails to state a cause of

  action or plead sufficient ultimate facts upon which relief can be granted. Conversion under

  Florida law is the unauthorized act of permanently or indefinitely depriving another of his or her

  property. Plaintiffs have failed to show Defendant’s liability or the damages flowing from the

  alleged conversion.

                                 THIRD AFFIRMATIVE DEFENSE

         As to Defendant’s third affirmative defense, Plaintiffs are attempting to bring forth an

  action against Defendant for conversion, however, Plaintiffs’ claims fails to state a cause of

  action because Plaintiffs have failed to demonstrate that the Defendant permanently deprived

  access and rights to the images complained of.

                               FOURTH AFFIRMATIVE DEFENSE

         As to Defendant’s fourth affirmative defense, Plaintiffs merely state legal conclusions

  without alleging with specificity what products defendant has sold using Plaintiffs’ images or

  likeness. Moreover, Plaintiffs have failed to specify how the sale of such products have affected

  their ability to engage in their professional careers.

                                 FIFTH AFFIRMATIVE DEFENSE

          Plaintiffs fail to state a cause of action for unjust enrichment because they have failed to

  allege ultimate facts to show the following: (1) what specific benefits they conferred to the

  Defendant; (2) that Defendant has actual knowledge of a benefit being conferred; (3) that

  Defendant voluntarily accepted and retained the benefit; and (4) what inequities exist based on

  those retained benefits.

                                 SIXTH AFFIRMATIVE DEFENSE



                                              Page 15 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 16 of 17



         As to Defendant’s sixth affirmative defense, Plaintiffs attempt to claim Defendant made

  false misrepresentations that Plaintiffs endorsed Defendant’s business is overshadowed by

  Plaintiffs’ failure to provide any facts for the Court to examine using the totality of the

  circumstances standard. Plaintiffs have substantiated the claim that actual damages have been

  suffered and avoid stating with particularity whether consumers relied on false representation

  made by Defendant, and if so, what was injurious.

                              SEVENTH AFFIRMATIVE DEFENSE

         As to Defendant’s seventh affirmative defense, Defendant asserts that Plaintiffs’ own

  conduct caused or contributed to the events an circumstances of which they now complaint. As

  such, Plaintiffs’ right to recovery is, therefore, defeated or diminished by reason of said conduct.

                               EIGHTH AFFIRMATIVE DEFENSE

                  As to Defendant’s eighth affirmative defense, Plaintiffs allege an employer

  liability because an employee was negligent and caused the damages in question. Employer

  liability can only be based on respondent superior and not employer negligence if the alleged

  acts were committed within the course and scope of employment. Defendant hired an

  independent individual to obtain the images in question, therefore, Defendant cannot be held

  liable for an independent contractor’s actions.

                                       RESERVATION OF RIGHTS

         Defendant hereby gives notice that they intend to rely on such other defenses and

  affirmative defenses as might become available or apparent during the course of discovery and,

  thus, reserve the right to amend this Answer and serve such defenses and otherwise supplement

  the foregoing Affirmative Defenses.

                                       DEMAND FOR JURY TRIAL



                                             Page 16 of 17
Case 0:18-cv-62624-BB Document 6 Entered on FLSD Docket 12/14/2018 Page 17 of 17



         Defendants demand a trial by jury on all issues so triable as a matter of right.

         WHEREFORE, Defendant denies that any relief is appropriate or valid, and pray that

  the Court enter judgment in their favor, and against Plaintiff, along with such other and further

  relief as the Court may deem just and proper.

  Dated on December 14, 2018.



                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a true and correct copy of the foregoing was served by
  electronic service via CM/ECF on December 14, 2018 on all counsel or parties on the Service
  List below.
                                                       Respectfully submitted,

                                                       DI PIETRO PARTNERS, LLP
                                                       901 East Las Olas Blvd., Suite 202
                                                       Fort Lauderdale, FL 33301
                                                       service@ddpalaw.com
                                                       Telephone: (954) 712-3070
                                                       Facsimile: (954) 337-3824

                                                       DAVID DI PIETRO, ESQ.
                                                       Florida Bar No.: 10370
                                                       david@ddpalaw.com
                                                       NICOLE M. MARTELL, ESQ.
                                                       Florida Bar No.: 100172
                                                       nicole@ddpalaw.com


  SERVICE LIST

  THE CASAS LAW FIRM, P.C.
  Ludmila Khomiak
  80 S.W. 8th Street, Suite 2000
  Miami, FL 33130
  mila@casaslawfirm.com




                                            Page 17 of 17
